The prevailing opinion proceeds upon the theory that the decree of the Surrogate's Court cannot be sustained because based upon "insufficient and improper findings." I have been unable to reach such conclusion. In my opinion the findings are not necessarily insufficient or improper when they are considered in the light of the evidence upon which they are based.
Notwithstanding the unanimous affirmance, if a finding be ambiguous or not clear, then we may look into the evidence for the purpose of ascertaining its true meaning or removing what is an apparent ambiguity.
The tenth finding is: "That at the time of the death of said William S. Deyoe, he was the owner of three coupon bonds of the American Wood Board Company, each of the par value of $1,000. * * *." The second conclusion of law, which is also a finding of fact, is: "That there is no sufficient proof that said bonds, or any of them, were ever given to said Sherman by said Deyoe." These findings unanimously affirmed are sufficient to *Page 357 
sustain the decree nor are they rendered "insufficient and improper" by the twelfth and thirteenth findings.
The twelfth is: "That on the said trial in this accounting the contestant called the said Sherman as a witness and said Sherman testified that just before leaving for said hospital said Deyoe delivered to said Sherman said three coupon bonds, and at the same time said to Sherman that one of the bonds was his; * * * Sherman further testified that afterwards at the hospital said Deyoe told said Sherman that all the said bonds were Sherman's to do with as he pleased; * * *."
The thirteenth finding is: "That said Sherman testified truly in relation to said matter, but was not sufficiently corroborated by other evidence to establish his claim to said bonds."
It may well be that the learned surrogate believed Sherman testified truly, but it by no means follows that he believed Sherman's testimony established a gift of the bonds to him. I cannot believe that an experienced surrogate could, after considering all of Sherman's testimony, find that it established by clear and convincing proof a gift. The bonds were delivered to Sherman for a specific purpose, which was to obtain cash with which to discharge Deyoe's obligations while he was in the hospital.
Look at the situation. Deyoe was about to go to a hospital and undergo a serious surgical operation; he had several farms; was operating a sawmill; was taking the wood and logs from a certain lot, which job he was desirous of completing as speedily as possible; had several men and teams in his employ, and wanted Sherman to employ others if he could obtain them; wanted the men and teams paid as the work progressed; to that end he sent for Sherman, told him what he wanted, and then delivered to him the three bonds in question, for the sole purpose of supplying him with cash while Deyoe was absent. Sherman testified: "Q. Before Mr. Deyoe *Page 358 
went to Albany for his operation he placed you in charge of his farms, did he not? A. Yes. Q. And made provision for funds for you to use in that connection? A. Yes. Q. How much did he place in your hands? A. Three one thousand dollar bonds. Q. He gave you the bonds instead of the money? A. Yes." And at the same time Deyoe said to Sherman that "the bonds were just like so much ready money or one thousand dollar bills. * * * they were available for cash to the holder." Sherman also testified in answer to the question: "Did he say anything about where you were to get the money — were you talking with him about that question? A. As I testified, when he gave me the three bonds, he told me to keep myself supplied with money on the 5th."
It is undoubtedly true, when he delivered these bonds, that he said to Sherman one of them was his, not as a gift, but to use immediately in any way he saw fit in order to obtain money to pay the men and teams employed and discharge other financial obligations connected with Deyoe's business during his absence. What took place at the hospital six days later — Sherman in the meantime having paid out in the business in the neighborhood of seven hundred dollars — indicates that the bonds were not given as a present but to obtain the necessary funds to discharge Deyoe's obligations, and it is in this sense that the surrogate must have understood and construed the testimony. Sherman went to the hospital on the 11th of February for the purpose of having Deyoe sign some certificates so that the coupons on the bonds could be collected. These coupons amounted to but a few dollars and undoubtedly Sherman told him what he had paid out intermediate Deyoe's going to the hospital and the date of that visit. At that interview Deyoe said to Sherman, according to the twelfth finding, that all the said bonds were Sherman's to do with as he pleased. He wanted to clothe Sherman with all the *Page 359 
indicia of ownership; he wanted him to act with the utmost freedom in carrying on the business and to that end, and for that purpose, he wanted to give Sherman, if necessary, power to sell the bonds, pledge them as collateral, or use them in any way he saw fit, in order to produce the desired result. That the bonds were not intended as a gift is evidenced from the words used, "to do with as he pleased." If a gift, these words meant nothing. A gift in præsenti transfers title absolutely from one to another and once that title is transferred the recipient of the gift, of course, can do with the object as he pleases. The donor strips himself of all interest and control and the recipient does not need to be told that he can do with the thing given as he pleases. This is the view which I think the surrogate took of this testimony as reflected by his findings.
The word "corroborated" as used in the thirteenth finding was used, I think, in the sense of established. The finding is not susceptible of a construction that the surrogate believed the gift had been made, but he is obliged to hold, as matter of law, that there being no evidence other than the testimony of Sherman a gift had not been proved. The true construction of the twelfth and thirteenth findings, it seems to me, as interpreted by the testimony of Sherman himself, simply means that while the surrogate believed that Sherman testified truly, nevertheless, his testimony did not sufficiently establish his claim to the bonds nor was there any other evidence bearing on that subject. Certainly these two findings did not destroy the effect of the first two findings which I have quoted, nor are they necessarily in conflict with them. Referring to the opinion of the surrogate this view is sustained. There, he says that the evidence is insufficient to establish a gift of the bonds. This view is also strengthened by the fact that after Sherman left the hospital with the certificates attached to the coupons, he immediately had one cashed and the proceeds of the other *Page 360 
he placed to the credit of Deyoe's account. So, in the light of all the circumstances, the surrogate might very well have reached the conclusion that Sherman told the truth, but that his claim to the bonds was not established by clear and convincing evidence, which is the standard laid down in numerous authorities.
If, however, I am wrong in this conclusion and the twelfth and thirteenth findings are to be construed as holding that Sherman's testimony did establish a gift of the bonds to him, but the surrogate thought he was obliged to hold, as matter of law, the testimony being uncorroborated, that a gift had not been established, then I think instead of ordering a rehearing before the surrogate, such rehearing should be had in the Supreme Court before a jury in Saratoga county. But it is suggested, not by counsel, that there is no power in this court to make such disposition of the case. I am unable to subscribe to the proposition that this court is so impotent that it cannot order a jury trial in any case where the ends of justice require it. That seems to have been the view of this court in Matter ofHopkins (176 N.Y. 595, 596). It is true the question there involved was whether or not a jury trial should be ordered under section 2588 of the Code of Civil Procedure, relating to the probate of wills, but the court took occasion to say that it might order a jury trial "in any other case where, in its opinion, it would seem that the ends of justice might be best promoted by such a course." Here, I think the ends of justice require, if a new hearing is to be had, that such hearing should be before a jury.
For these reasons I dissent from the conclusion reached by Judge CRANE and vote to affirm the order and decree appealed from.
HISCOCK, Ch. J., CHASE, CARDOZO, POUND and ANDREWS, JJ., concur with CRANE, J.; McLAUGHLIN, J., reads dissenting opinion.
Order reversed, etc. *Page 361